               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,
                                             Case No. CR 18-99-GF-BMM
                Plaintiff,

vs.
                                                     ORDER
LOTHAR KONRAD KRAUTH,

               Defendant.

      Lothar Konrad Krauth, having filed an Unopposed Second Motion to Delay

Self Surrender and good cause appearing therefor;

      IT IS HEREBY ORDERED that Defendant’s Self Surrender is delayed until

December 3, 2019.

      DATED this 15th day of November, 2019.




                                        1
